                        Case 3:21-cv-00464-WHO Document 16 Filed 04/06/21 Page 1 of 5



            1      Stephen M. Lobbin (181185)
                   STEPHEN M. LOBBIN
            2      sml@smlavvocati.com
                   SML AVVOCATI P.C.
            3      888 Prospect Avenue, Suite 200
                   San Diego, California 92037
            4      Telephone: (949) 636-1391

            5      Attorney(s) for Plaintiff
                   SOCIAL POSITIONING INPUT SYSTEMS, LLC
            6

            7      COOLEY LLP
                   REUBEN H. CHEN (228725) (rchen@cooley.com)
            8      LAM K. NGUYEN (265285) (lnguyen@cooley.com)
                   3175 Hanover Street
            9      Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
          10       Facsimile: (650) 849-7400

          11       Attorneys for Defendant
                   PARTICLE INDUSTRIES, INC.
          12

          13

          14                                       UNITED STATES DISTRICT COURT
          15                                      NORTHERN DISTRICT OF CALIFORNIA
          16                                             OAKLAND DIVISION
          17

          18       SOCIAL POSITIONING INPUT                             Case No. 3:21-cv-00464-JST
                   SYSTEMS, LLC,
          19                                                            STIPULATION TO EXTEND TIME
                                     Plaintiff,                         TO RESPOND TO COMPLAINT AND
          20                                                            CASE MANAGEMENT
                          v.                                            CONFERENCE RELATED DATES;
          21                                                            [PROPOSED ORDER]
                   PARTICLE INDUSTRIES, INC.,
          22       Defendant.
          23
                                     Defendant.
          24

          25
                          WHEREAS, Plaintiff Social Positioning Input Systems, LLC (“SPIS”) filed its Complaint in
          26
                   this action on January 20, 2021 (Dkt. No. 1);
          27
                          WHEREAS Defendant Particle Industries, Inc. (“Particle”) was served on March 23, 2021 and
          28
  COOLEY LLP                                                                  STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTORNEYS AT LAW
   PALO ALTO
                                                                   1.            AND CMC RELATED DATES; PROPOSED ORDER
                                                                                                  CASE NO. 21-CV-00464-JST
                        Case 3:21-cv-00464-WHO Document 16 Filed 04/06/21 Page 2 of 5



            1      accordingly any response to the Complaint is currently due April 13, 20201;

            2             WHEREAS, the parties have conferred on a date to respond to the complaint;

            3             WHEREAS, the parties have agreed that Particle shall have up to and including May 13, 2021,

            4      to respond to the Complaint.

            5             NOW, THEREFORE, pursuant to Civil Local Rule 6-1(a), the Parties hereby stipulate that

            6      Particle has up to and including May 13, 2021 to respond to the Complaint.

            7             WHEREAS, the Parties hereby stipulate and respectfully request pursuant to Civil Local

            8      Rule 6-2 that the Court continue the Initial Case Management Conference in this case from April 20,

            9      2021, to July 13, 2021 or the next available date thereafter that is convenient to the Court, for the

          10       reasons explained below:

          11              1. On February 18, 2021, the Court scheduled an Initial CMC for April 20, 2021 (ECF

          12       No. 10).

          13              2. On February 18, 2021, the Court indicated that the Joint Case Management Conference

          14       Statement is due April 13, 2021 by 5:00 P.M. (ECF No. 10).

          15              3.      Due to the request for extension of time to Respond to the Complaint, the parties have

          16       agreed to this stipulated request to continue the Initial Case Management Conference and the Joint

          17       Case Management Conference Statement to July 13, 2021 or the next available date thereafter.

          18              4.      The parties believe that the extension will provide the necessary time for the parties to

          19       attempt to resolve the case without the Court’s intervention.

          20              5.      There have been no other previous time modifications in the case and there will no

          21       other effect on the schedule of the case due to the stipulated and requested time modifications.

          22              THEREFORE, THE PARTIES HEREBY STIPULATE and respectfully request that the

          23       Initial Case Management Conference be continued from April 20, 2021 and the due date for the Joint

          24       Case Management Conference Statement be continued from April 13, 2021.

          25              IT IS SO STIPULATED.

          26

          27

          28
  COOLEY LLP                                                                    STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTORNEYS AT LAW
   PALO ALTO
                                                                     2.            AND CMC RELATED DATES; PROPOSED ORDER
                                                                                                   CASE NO. 21-CV-00464-JST
                       Case 3:21-cv-00464-WHO Document 16 Filed 04/06/21 Page 3 of 5



            1      Dated:    April 6, 2021            SML AVVOCATI P.C.
                                                      STEPHEN M. LOBBIN (181185)
            2

            3
                                                      /s/ Stephen M. Lobbin
            4                                         Stephen M. Lobbin
                                                      Attorneys for Plaintiff
            5                                         Social Positioning Input Systems, LLC
            6

            7      Dated:    April 6, 2021            COOLEY LLP
                                                      REUBEN H. CHEN (228725)
            8                                         LAM K. NGUYEN (265285)
            9

          10                                          /s/ Reuben H. Chen
                                                      Reuben H. Chen (228725)
          11                                          Attorneys for Defendant
                                                      Particle Industries, LLC
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                      STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTORNEYS AT LAW
   PALO ALTO
                                                       3.            AND CMC RELATED DATES; PROPOSED ORDER
                                                                                     CASE NO. 21-CV-00464-JST
                        Case 3:21-cv-00464-WHO Document 16 Filed 04/06/21 Page 4 of 5



            1                                    LOCAL RULE 5-1(i)(3) ATTESTATION

            2             The undersigned attests that the concurrence in the filing of the foregoing document was

            3      obtained from all of its signatories.

            4       Dated: April 6, 2021                             COOLEY LLP

            5                                                        /s/ Reuben H. Chen
                                                                     Reuben H. Chen (228725)
            6                                                        Attorneys for Defendant
                                                                     Particle Industries, LLC
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                              STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTORNEYS AT LAW
   PALO ALTO
                                                                4.           AND CMC RELATED DATES; PROPOSED ORDER
                                                                                             CASE NO. 21-CV-00464-JST
                        Case 3:21-cv-00464-WHO Document 16 Filed 04/06/21 Page 5 of 5



            1                                          [PROPOSED] ORDER

            2
                          Pursuant to the Stipulation, IT IS SO ORDERED. Particle may have up to and including
            3
                   May 13, 2021 to respond to SPIS’s Complaint.
            4
                          The Court continues the Initial CMC from April 20, 2021 to _____________________ . The
            5
                   due date for the Joint Case Management Conference Statement shall be continued from April 13, 2021
            6
                   to _____________________ .
            7
                    Dated: _____________________
            8                                                     The Honorable Jon S. Tigar
                                                                  United States District Court
            9                                                     Northern District of California

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                STIP TO EXTEND TIME TO RESPOND TO COMPLAINT
ATTORNEYS AT LAW
   PALO ALTO
                                                                  5.           AND CMC RELATED DATES; PROPOSED ORDER
                                                                                               CASE NO. 21-CV-00464-JST
